EXHIBIT 10.2

SPARTAN STORES, INC.
2010 ANNUAL INCENTIVE PLAN

Preamble

                    This SPARTAN STORES, INC. 2010 ANNUAL INCENTIVE PLAN (the
"Plan") is a program for measuring the financial performance of Spartan Stores,
Inc. and its subsidiaries and affiliates and providing Participants with
incentive compensation based upon corporate and individual results. The
objectives of the Plan are to motivate Participants to achieve the Company's
annual financial and business objectives; to allow Participants to share
appropriately in the financial success of the Company; to provide a highly
competitive incentive compensation opportunity; to create a linkage between
Participant contribution and the Company's business and financial objectives;
and to assist in the attraction, retention and motivation of Associates. The
Plan provides annual incentive compensation for Participants who are in a
position to make substantial contributions toward achievement of the goals
established pursuant to the Plan.


SECTION 1
ESTABLISHMENT AND PURPOSES OF PLAN

          1.1          Establishment of Plan. Spartan Stores, Inc., a Michigan
corporation, hereby establishes its 2010 Annual Incentive Plan for its Company
and Subsidiary officers, employee directors and other key Associates. The Plan
permits the award of incentive compensation in the form of performance-based
incentive awards.

          1.2          Purposes of Plan. The purposes of the Plan are to
motivate Participants to achieve the Company's annual financial and business
objectives; to allow Participants to share appropriately in the financial
success of the Company; to provide a highly competitive incentive compensation
opportunity; to create a linkage between Participant contribution and the
Company's business and financial objectives; and to assist in the attraction,
retention and motivation of Associates. The Plan is further intended to provide
flexibility to the Company in structuring incentive compensation to best promote
the foregoing objectives.

          1.3          Plan Document. This instrument, as amended from time to
time, constitutes the governing document of the Plan.

          1.4          Effective Date. The Plan is effective as of March 28,
2010. The Plan shall remain in effect until terminated by the Board. Unless
earlier terminated by the Board, the Plan shall terminate as of the date of the
first meeting of shareholders held in 2020.

          1.5          Incentive Compensation Plan. The Plan is an annual
incentive compensation program for Participants. Because the Plan does not
provide welfare benefits and does not provide for the deferral of compensation
until termination of employment, it is established with the intent and
understanding that it is not an employee benefit plan within the meaning of the
federal Employee Retirement Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------




SECTION 2
DEFINITIONS

                    The following terms shall have the definitions stated,
unless the context requires a different meaning. Other defined terms shall have
the meanings ascribed to them herein.

          2.1          Annual Base Salary. "Annual Base Salary" means a
Participant's annual salary rate in effect at the end of a Fiscal Year without
regard to incentive compensation or bonuses or awards under this Plan or other
benefits or incentive compensation plans maintained or provided by the Company.

          2.2          Associate. "Associate" means an employee of the Company
or any Subsidiary.

          2.3          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any incentive award
payable with respect to the Participant under the Plan after the Participant's
death. A Participant may designate or change a Beneficiary by filing a signed
designation with the Committee in a form approved by the Committee. A
Participant's will or other estate planning document is not effective for this
purpose. If a designation has not been completed properly and filed with the
Committee or is ineffective for any other reason, the Beneficiary shall be the
Participant's Surviving Spouse. If there is no effective designation and the
Participant does not have a Surviving Spouse, the remaining incentive award
under this Plan, if any, shall be paid to the Participant's estate.

          2.4          Board. "Board" means the Board of Directors of the
Company.

          2.5          Business Unit. "Business Unit" means any Subsidiary,
department, division or other operational unit of the Company or any Subsidiary
as to which the Committee shall establish a Goal under the Plan applicable in a
Fiscal Year.

          2.7          Code. "Code" means the Internal Revenue Code of 1986, as
amended.

          2.8          Committee. "Committee" means the Compensation Committee
of the Board or such other committee as the Board designates to administer this
Plan. The Committee shall consist of at least two persons, all of whom shall be
"non-employee directors" as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and "outside directors" as defined in Section 162(m) of
the Code.

          2.9          Common Stock. "Common Stock means the Company's common
stock, no par value.

          2.10         Company. "Company" means Spartan Stores, Inc., a Michigan
corporation, and its Subsidiaries.


2

--------------------------------------------------------------------------------




          2.11          Fiscal Year. "Fiscal Year" means the financial reporting
and taxable year of the Company.

          2.12          Goal. "Goal" means the goal established for one or more
Participants by the Committee under Section 5 of this Plan for one or more of
the Company and any Business Unit to achieve over a designated fiscal period.
Goals may be based on the net earnings or other financial performance or results
or improvements in operations of the Company or any Business Unit, or any other
criteria that the Committee may determine from time to time.

          2.13          Officer. "Officer" means a Participant serving in one or
more of the following positions with Spartan Stores, Inc.: Chief Executive
Officer, President, any Executive or other Vice President, Secretary and
Treasurer.

          2.14          Participant. "Participant" means an Associate designated
by the Committee to participate in this Plan for a Plan Year pursuant to Section
4 of this Plan.

          2.15          Plan Year. "Plan Year" means the annual period that
constitutes the Fiscal Year of the Company.

          2.16          Retirement. "Retirement" means termination of employment
as a result of retirement on or after one or more of the retirement dates
specified in the Spartan Stores, Inc. Cash Balance Pension Plan.

          2.17          Subsidiary. "Subsidiary" means any corporation or other
entity of which fifty percent (50%) or more of the outstanding voting stock or
voting ownership interest is directly or indirectly owned or controlled by the
Company or by one or more Subsidiaries of the Company, except that for purposes
of this Plan, the term "Subsidiary" does not include Spartan Insurance Company
Ltd. or SI Insurance Agency, Inc.

          2.18          Surviving Spouse. "Surviving Spouse" means the husband
or wife of the Participant at the time of the Participant's death who survives
the Participant. If the Participant and the spouse die under circumstances that
make the order of their deaths uncertain, it shall be presumed for purposes of
this Plan that the Participant survived the spouse.

          2.19          Total Disability. "Total Disability" has the meaning
specified in the Spartan Stores, Inc. Cash Balance Pension Plan.


3

--------------------------------------------------------------------------------




SECTION 3
ADMINISTRATION OF PLAN

          3.1          Plan Administration.

                    (a)          Power and Authority. The Committee shall have
full power and authority to interpret the provisions of the Plan and shall have
full power and authority to supervise the administration of the Plan. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive on all parties. To the extent it deems
necessary or appropriate, the Committee may adopt rules, policies and forms for
the administration, interpretation and implementation of the Plan.

                    (b)          Delegation of Authority. The Committee may
delegate administrative authority and responsibility from time to time to and
among one or more officers of the Company, but all actions taken pursuant to
delegated authority and responsibility shall be subject to review, change and
approval by the Committee.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all matters as the Committee may deem necessary or desirable and as
are consistent with the terms of the Plan, including, without limitation, the
following: (a) the persons who shall be selected as Participants and (b) the
nature and extent of the incentive awards granted to each Participant.

          3.3          Indemnification. A member of the Committee or any other
individual or group to whom authority is delegated shall not be personally
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. The Company shall hold harmless and indemnify each
member of the Committee, and any other individual or group exercising delegated
authority or responsibility with respect to the Plan, from any and all
liabilities and costs arising from any act or omission related to the
performance of duties or the exercise of discretion and judgment with respect to
the Plan. This Section 3.3 shall not be construed as limiting the Company's or
any Subsidiary's ability to terminate or otherwise alter the terms and
conditions of the employment of individual or group exercising delegated
authority or responsibility with respect to the Plan, or to discipline any such
person.


SECTION 4
ELIGIBILITY

          4.1          Participation. An Associate shall be a Participant in the
Plan for a Plan Year upon his or her designation as a Participant for that Plan
Year by the Committee. When deemed appropriate by the Committee, the Committee
may determine an effective date for the

4

--------------------------------------------------------------------------------


commencement of participation by a Participant that is subsequent to the first
day of the Plan Year. Participants shall be notified in writing and provided a
written summary of the Plan.

          4.2          No Continuing Participation. An Associate's designation
as a Participant for a Plan Year will not continue in effect for the subsequent
Plan Year unless and until the Committee designates the Associate as a
Participant in the subsequent Plan Year. The Committee may terminate
participation by any Participant at any time with or without cause.


SECTION 5
ESTABLISHMENT OF GOALS AND POTENTIAL INCENTIVE AWARDS

          5.1          Performance Criteria. The Plan shall be administered so
that the incentive compensation provided to Participants under the Plan for each
Plan Year is based on whether the Goals that are applicable to the Participant
for a Plan Year are achieved for that Plan Year.

          5.2          Determination of Possible Incentive Awards. Within a
reasonable time prior to or after the commencement of a Plan Year, the Committee
shall make the determinations set forth in this Section 5.2.

                    (a)          Participants. The Committee shall determine the
Associates who shall be Participants for that Plan Year.

                    (b)          Goals. The Committee shall determine the one or
more Goals applicable to each Participant for that Plan Year, including any
threshold, target or maximum Goals. The Committee may, but is not required to,
set Goals for the person or persons serving in a particular position or
positions with the Company, rather than individual Participants. Goals may vary
among Participants in any manner that the Committee determines. In addition,
there is no requirement that any Participant's Goals be similar from Plan Year
to Plan Year.

                    (c)          Incentive Award; Allocation of Incentive Award.
For each Participant selected for a Plan Year, the Committee shall determine the
one or more incentive award levels applicable to a Goal for the Plan Year.

                    (d)          Determination of Relationships Between Goals.
For each Goal established for a Participant, the Committee shall determine
whether the Participant's eligibility to receive an incentive award with respect
to such Goal is dependent on the achievement of any other Goal applicable to
that Participant.

          5.3          Determination of Actual Incentive Awards.

                    (a)          Determination of Achievement of Goals. Within a
reasonable time following the end of a Plan Year, the Committee shall determine
whether each Participant's one or more Goals for that Plan Year have been met.
The Committee shall make this determination by reference to such information as
the Committee determines.


5

--------------------------------------------------------------------------------




                    (b)          Determination of Incentive Awards. Following
its determinations under Section 5.3(a), the Committee shall determine the
portion of each Participant's incentive award that such Participant is entitled
to receive for that Plan Year, subject to the provisions of this Section 5.

          5.4          Adjustments. Adjustments to incentive awards may be made
when deemed appropriate by the Committee pursuant to Section 6 below.


SECTION 6
DETERMINATION AND PAYMENT OF INCENTIVE AWARDS

          6.1          Final Plan Year Performance. Company, Business Unit and
individual performance, including any necessary or appropriate adjustments
required or permitted hereunder, shall be determined for each Participant as
soon as administratively feasible following the availability of final
performance results for the Plan Year.

          6.2          Determination of Incentive awards. Under rules
established by the Committee, the incentive award for each Participant for each
Plan Year shall be determined pursuant to Section 5.

          6.3          Payment of Incentive Awards; Form of Payment. The dollar
amount of the incentive award for a Plan Year shall be paid to the Participant
as soon as feasible following the completion of the incentive award calculations
for the Plan Year; provided, however, such incentive award shall be paid no
later than the 15th day of the third month following the end of the Fiscal Year
in which the goals for the incentive bonus have been met. Upon completion of
such calculations, the Committee shall notify each Participant of the amount of
his or her incentive award. Any Participant may elect to receive a portion of
his or her incentive award to be paid in cash under this Plan in the form of
Common Stock under the Company's 2001 Stock Bonus Plan (or any successor plan)
or any other incentive award plan that the Company may adopt, provided that the
Participant is a participant under the other plan with the right to elect to
receive shares of Common Stock under the plan. In the event of the death of a
Participant, any incentive award payable to the Participant under the Plan will
be paid to the Participant's Beneficiary. Before any incentive award shall be
paid, the Committee shall certify in writing, whether by appropriate resolution
or otherwise, that the relevant Goals were met and that the other material terms
of this Plan have been satisfied.

          6.4          Partial Year Participation and Employment Changes.

                    (a)          Partial Year Participation. If a person is
designated to become a Participant in a Plan Year as of a date other than the
first day of the Plan Year, then such Participant shall be entitled to receive a
pro rata portion of the incentive awards to which he or she would otherwise be
entitled had he or she been a Participant for the entire Plan Year, based on the
Participant's time of active employment as a Participant during the Plan Year.


6

--------------------------------------------------------------------------------




                    (b)          Employment Changes. Goals and incentive awards
for a Participant for a Plan Year will be prorated or adjusted as appropriate,
as determined by the Committee from time to time, in the event of any change in
the Participant's compensation or employment status, or any other change that
would affect the determination for the Plan Year, in proportion to the duration
of each applicable factor during the Plan Year.

                    (c)          Retirement, Death, or Total Disability. If a
Participant's employment terminates during a Plan Year by reason of Retirement,
death, or Total Disability, the Participant's incentive award for the Plan Year,
if any, shall be prorated, as determined by the Committee, based on the
Participant's time of active employment as a Participant during the Plan Year.

                    (d)          Other Termination of Employment. Except as
otherwise provided in this subsection (d) or pursuant to subsection (e), upon
termination of a Participant's employment during a Plan Year for any reason
other than Retirement, death, or Total Disability, the Participant shall not be
entitled to the payment of any incentive award for the Plan Year.
Notwithstanding the preceding sentence, the Committee shall have sole and
absolute discretion to determine that payment of a pro-rated amount may be made
when termination of a Participant's employment results from job elimination,
reduction in work force or other similar company initiative, or is encouraged or
induced by incentives offered by the Company or other circumstances determined
appropriate by the Committee. Except as provided in Section 6.4(c) or (e), a
Participant must be employed by the Company or a Subsidiary at the time that an
incentive award is paid to receive such incentive award.

                    (e)          Committee Discretion. Pursuant to the powers
conferred in Section 6, the Committee may amend or modify any rule and make any
other rule, exception or determination applicable to participation and
employment changes relating to any Participant. Notwithstanding any other
provision of this Plan, the Committee delegates to the Chief Executive Officer
the authority to determine that a Participant's award will be reduced or
withheld if the Chief Executive Officer determines that the reduction or
withholding is warranted by the Participant's performance.


SECTION 7
COMMITTEE DISCRETION

                    The Committee shall exercise all of its power and duties as
the Committee deems appropriate in its sole and absolute discretion. All
decisions of the Committee shall be final and binding on all Participants and
their respective heirs, representatives and Beneficiaries. If the Committee
determines in its sole and absolute discretion that any factor applicable in the
ultimate determination of an incentive award under the Plan for a Plan Year is
not appropriate with respect to one or more Participants due to unusual events,
circumstances, or other factors that the Committee determines to be appropriate,
the applicable factor or the amount of the resulting incentive award may be
adjusted or modified in any manner deemed appropriate by the Committee. Without
limiting the generality of the foregoing, to reflect significant, unanticipated

7

--------------------------------------------------------------------------------


changes, Goals may be adjusted during a Plan Year by recommendation of the
Committee and upon approval of the Board of Directors. Adjustments to Goals are
expected to be, but need not be, made on an extraordinary basis only.

                    Without limiting the generality of the foregoing, for each
Plan Year in which incentive awards are awarded, the Committee may, but need
not, award incentive awards to persons who were not designated as Participants
for that Plan Year in an aggregate amount equal to not more than twenty-five
percent (25%) of the aggregate amount of incentive awards awarded to
Participants for such Plan Year. The amount and other terms and conditions of
such incentive awards to non-Participants, as well as the identities of the
persons who are designated to receive such incentive awards, are within the sole
and absolute discretion of the Committee.


SECTION 8
TERMINATION AND AMENDMENT

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan as it deems appropriate and in the best interests of
the Company.


SECTION 9
GENERAL PROVISIONS

          9.1          Benefits Not Guaranteed; No Rights to Award. Neither the
establishment and maintenance of the Plan nor participation in the Plan shall
provide any guarantee or other assurance that incentive awards or other
compensation will be payable under the Plan. The success of the Company and its
Business Units and affiliates, as determined hereunder and adjusted as provided
herein and application of the administrative rules and determinations by the
Committee, shall determine the extent to which Participants are entitled to
receive incentive awards under this Plan. No Participant or other person shall
have any claim to be granted any award or benefit under the Plan and there is no
obligation of uniformity of treatment of Participants under the Plan. The terms
and conditions of any award or benefit of the same type and the determination of
the Committee to grant a waiver or modification of any award or benefit and the
terms and conditions thereof need not be the same with respect to each
Participant.

          9.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating
Associate with any contractual right to participate in or receive benefits under
the Plan. No designation of a person as a Participant for all or any part of a
Plan Year shall create a right to any incentive award, compensation or other
benefits of the Plan for any other Plan Year.

          9.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement, or
understanding of any kind that the Company or any Subsidiary will continue to
employ any individual and this Plan shall not be

8

--------------------------------------------------------------------------------


construed or applied as any type of employment contract or obligation. Nothing
herein shall abridge or diminish the rights of the Company or any Subsidiary to
determine the terms and conditions of employment of any Participant or other
person or to terminate the employment of any Participant or other person with or
without cause at any time.

          9.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach, or pledge any bonus amount or credit, potential
payment, or right to future payments of any bonus amount or credit, or any other
benefit provided under this Plan. Payment of any amount due or to become due
under this Plan shall not be subject to the claims of creditors of the
Participant or to execution by attachment or garnishment or any other legal or
equitable proceeding or process, unless otherwise specifically ordered by any
court of competent jurisdiction.

          9.5          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state and
local tax laws to be withheld and shall subject any payments made under the Plan
to all applicable payroll taxes and assessments.

          9.6          Incompetent Payee. If the Committee determines that a
person entitled to a payment hereunder is incompetent, it may cause benefits to
be paid to another person for the use or benefit of the Participant or the
Participant's Beneficiary at the time or times otherwise payable hereunder, in
total discharge of the Plan's obligations to the Participant or Beneficiary.

          9.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          9.8          Construction. The singular includes the plural and the
plural includes the singular. Capitalized terms, except those at the beginning
of a sentence or part of a heading, have the meaning defined in the Plan.

          9.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

          9.10          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.



9

--------------------------------------------------------------------------------